Citation Nr: 1444640	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969 and from
August 1979 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
October 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Reno Nevada.

In August 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for Meniere's disease and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Following the most recent readjudication of this appeal in the March 2014 Supplemental Statement of the Case (SSOC), additional medical and lay evidence was added to the Veteran's claims file.  This evidence is relevant to the claim currently on appeal and has not been reviewed by the AOJ.  Thus, the Board sent the Veteran a letter asking him whether he waived his right to have the AOJ consider this additional evidence in the first instance.  In August 2014, the Veteran responded with a letter stating that he wanted his claim remanded back to the AOJ for review of the additional evidence.  Thus, the Board is remanding the claim for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).


Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send the Veteran a SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



